Title: From Alexander Hamilton to Samuel Hodgdon, 2 November 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir:
            NY. Nor. 2nd. 1799
          
          You will be pleased to send As speedily as possible to the western Country clothing for three full companies of Infantry. Let them be addressed to the order of the Assistant Pay master General Captain Vance. The Companies are in the first, second and third regiments. It is of importance that the Clothing should arrive at Pittsburg this fall.
          With great conn
          James Saml Hodgdon Esr.
        